Citation Nr: 1811968	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to rating in excess of 40 percent for a degenerative arthritis of the lumbar spine.

2. Entitlement to a rating in excess of 20 percent for a left ankle injury, status post surgical reconstruction.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for right carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a March 20, 2007 right carpal tunnel release and ulnar nerve transposition.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for left carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a June 12, 2007 left carpal tunnel release and ulnar nerve transposition.

5. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2014.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2009, the RO, in pertinent part, denied entitlement to a TDIU and to increased ratings for his lumbar spine and left ankle disabilities.  In November 2012, the RO denied compensation for carpal tunnel syndrome under 38 U.S.C.A. § 1151.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2014.  A copy of the hearing transcript is of record.  In December 2014, the Board remanded these claims for additional development.  Thereafter, in February 2016, the RO granted the Veteran's claim for TDIU effective October 31, 2014.



The issues of increased ratings for low back and left ankle disorders as well as the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have an additional disability due to participation in VA vocational rehabilitation or due to VA surgical treatment, including a March 20, 2007 right carpal tunnel release and ulnar nerve transposition as well as the June 12, 2007 left carpal tunnel release and ulnar nerve transposition.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a result of participation in VA vocational rehabilitation or due to VA surgical treatment, including a March 20, 2007 right carpal tunnel release and ulnar nerve transposition as well as the June 12, 2007 left carpal tunnel release and ulnar nerve transposition are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that he developed bilateral carpal tunnel syndrome as a result of his participation in a VA vocational rehabilitation program, which required a significant amount of typing and writing in order to complete online college coursework.  See July 2011 Statement in Support of Claim; November 2012 Notice of Disagreement.  He also asserts that he suffered additional disability as a result of VA treatment following the development of this disorder.  Specifically, he asserts that carpal tunnel release and ulnar nerve transposition surgeries performed by the VA in March and June 2007 resulted in increased symptomatology and worsened neuropathic symptoms, including pain, weakness, numbness, and decreased range of motion.  See October 2012 VA Peripheral Nerves Conditions Examination Report; May 2013 Substantive Appeal (VA Form 9); September 2014 Board Hearing Testimony. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, or training and rehabilitation services, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the VA medical treatment or training and rehabilitation services resulted in the veteran's additional disability or death.  Merely showing that a veteran received treatment or examination or training and rehabilitation services and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the 


degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.   In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  

Unfortunately, the probative evidence of record precludes granting the Veteran's claims for compensation under 38 U.S.C.A. § 1151.

Historically, the Veteran's VA vocational rehabilitation and medical treatment records reflect that he initially complained of numbness and tingling in his bilateral upper extremities in August 2006.  See August 16, 2006 Email from the Veteran to his VA Vocational Rehabilitation Counselor (stating that he is seeking treatment at the VA medical center to "find out why [his] hands have gone numb"); August 2006 VA Clinic Note (reflecting complaints of numbness and tingling in the first four fingers of both hands, left greater than right).  He was diagnosed with bilateral carpal tunnel syndrome and ulnar neuropathy.  See September 2006 VA Occupational Therapy Consultation; September 2006 EMG Consultation Report (reflecting "mild to moderate" ulnar neuropathy on the right, and "chronic" ulnar neuropathy on the left).  On March 20, 2007 the Veteran underwent a right carpal tunnel release and ulnar transposition.  See March 2007 VA Pre- and Post-Operative Notes.  Several months later, on June 12, 2007, he underwent the same procedure on the left side.  See June 2007 VA Pre- and Post-Operative Notes. 

Immediately following these procedures, the Veteran reported improvement; however, he later reported that the symptoms subsequently returned with increased severity.  See June 2007 VA History and Physical (noting that, approximately 10 weeks following his right carpal tunnel release and ulnar transposition, his symptoms had improved); September 2007 VA Orthopedic Note (reflecting that, three months following his left carpal tunnel release and ulnar transposition, the Veteran continued to experience come numbness but had a motor examination within normal limits); August 2011 Occupational Therapy Note (noting reports of improvement following the surgeries but increasing symptoms since that time); September 2011 EMG Consultation Report (reflecting "moderate to severe" ulnar neuropathy on the right, improving with conservative treatment, and "chronic" ulnar neuropathy on the left, with evidence of "acute denervation changes" to muscles of the left upper extremity); October 2011 VA Orthopedic Consultation Report (noting "recurrent left ulnar neuropathy with evidence of significant worsening since his index procedure in 2007").  On February 15, 2012, the Veteran underwent a revision of the left ulnar nerve decompression at the elbow with anterior transposition.  See February 2012 VA Operation Report. 

The Veteran was afforded a VA neurological examination of his bilateral upper extremities in October 2012.  The examiner recorded the Veteran's medical history, including his 2007 and 2012 surgical procedures.  The Veteran reported that, since the most recent February 2012 surgery, his carpal tunnel symptoms have improved somewhat.  However, he asserted that he continues to experience pain in the ulnar forearms with flexing hands, reduced grip strength, and continued numbness in 4th and 5th fingers bilaterally.  Following an examination of the Veteran and a review of the claims file and medical treatment records, the examiner diagnosed bilateral carpal tunnel syndrome with bilateral ulnar neuropathy at the elbow, status post surgery.  He opined that the neurological disability affecting the Veteran's bilateral upper extremities was not the result of his participation in VA vocational rehabilitation, reasoning that the pertinent medical tests and studies do not reflect a relationship between carpal tunnel syndrome or ulnar neuropathy and the type of activities required of the Veteran's vocational rehabilitation program, which consisted primarily of completing online college coursework.  He therefore found that the Veteran did not have a diagnosed disability or an aggravation of an existing disability or disease as a result of participation in VA sponsored training.

However, despite the EMG reports of record reflecting that the Veteran's bilateral ulnar neuropathy was markedly more severe in September 2011 following the 2007 staged carpal tunnel release and ulnar nerve transposition than it was in September 2006, see September 2006 EMG Consultation Report; September 2011 EMG Consultation Report, and despite the Veteran's report of worsening symptoms subsequent to the surgical procedures, the examiner did not offer any opinion as to whether the Veteran had any additional disability resulting from his VA surgical procedures, and if so, whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the performance of the March and June 2007 surgeries.  Accordingly, the Board remanded the claims for an addendum medical opinion.  This was achieved in June 2015.

Similarly, in June 2015 the VA examiner opined that the Veteran did not have additional disability of either upper extremity as a result of the March 20, 2007 right carpal tunnel release and ulnar transposition and/or the June 12, 2007 left carpal tunnel release and ulnar transposition.  In reaching this conclusion, the examiner observed that the objective evidence, including the Veteran's report of symptoms at the September 2011 EMG as well as the EMG findings themselves, showed stabilization of the Veteran's bilateral carpal tunnel condition subsequent to carpal tunnel surgeries in 2007.  In regards to ulnar nerve surgeries, the examiner explained that there is no one standard surgical procedure to treat ulnar neuropathy at the elbow and there are a variety of well-accepted surgical approaches to this procedure.  He commented that irregardless of what surgical procedure is utilized and what the eventual extent of surgical dissection is, ultimately the overall success rate for ulnar nerve transposition or other ulnar nerve at the elbow procedure is only 60 to 70 percent; noting the well accepted expected outcome is ineffectiveness of surgery in about 1 in 3 cases.  In addition, the examiner noted that despite surgical treatment, if the underlying causes of the carpal tunnel and/or ulnar nerve conditions continue to be present, then there remains a high likelihood of recurrence/progression of the symptoms and conditions despite the surgical treatment.  

He further cited to the previous October 2012 VA examination, noting that the Veteran's well accepted risk factors for carpal tunnel were increasing age, obesity and the male sex for ulnar neuropathy.  The examiner stated that although the Veteran's vocational rehabilitation activities had ceased, all of these known risk factors remained in place following the initial surgeries in 2007.  He commented that, in this Veteran, while the left ulnar nerve improved minimally or none at all    from shortly after the procedure, the Veteran reported normal right upper extremity motor and sensory sensation in September 2007, six months after the right-sided surgeries.  Moreover, he observed that the evidence indicated that the Veteran experienced a suboptimal outcome in the left upper extremity following his carpal tunnel and ulnar nerve surgeries, which while unfortunate was a well known and accepted risk of the surgery.  The examiner also noted that the Veteran experienced a much better outcome in regards to the right upper extremity surgeries but in subsequent years redeveloped symptoms and demonstrated progressive EMG changes particularly in regards to the ulnar nerves in both upper extremities as a result of continued presence of the underlying disease risk factors as noted above.  He, therefore, concluded that the evidence did not support the contention that the Veteran had an additional disability of either upper extremity as a result of the March 20, 2007 right carpal tunnel release and ulnar transposition and/or the June 12, 2007 left carpal tunnel release and ulnar transposition.

The VA examiner's opinion in October 2012 and June 2015 VA is highly probative, as it represents the informed conclusion of a medical professional based on review of the Veteran's medical history, and is supported by an explanation linking the data to the conclusion reached.  It therefore carries a lot of weight in the Board's determination.  The examiner clearly explained that the neurological disability affecting the Veteran's bilateral upper extremities was not the result of his participation in VA vocational rehabilitation, reasoning that the pertinent medical tests and studies do not reflect a relationship between carpal tunnel syndrome or ulnar neuropathy and the type of activities required of the Veteran's vocational rehabilitation program, which consisted primarily of completing online college coursework.  He further concluded that the evidence did not support the contention that the Veteran had an additional disability of either upper extremity as a result of the surgeries performed in March and June 2007.  Instead, he explained that the success rate of this type of surgery ranged from 60 to 70 percent and that the Veteran's underlying conditions, which had put him at risk for carpal tunnel release and ulnar transposition, were still present.  Thus, the likelihood for reoccurrence and progression of the symptoms remained high.  The VA medical opinion carries more weight than the Veteran's unsupported lay statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As noted above, medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  It has not been shown that VA failed to timely diagnose and properly treat the Veteran's carpal tunnel syndrome.  In regards to ulnar nerve surgeries, the VA examiner explained that there is no one standard surgical procedure to treat ulnar neuropathy at the elbow and there are a variety of well-accepted surgical approaches to this procedure.  He commented that regardless of what surgical procedure is utilized and what the eventual extent of surgical dissection is, ultimately the overall success rate for ulnar nerve transposition or other ulnar nerve at the elbow procedure is only 60 to 70 percent; noting the well accepted expected outcome is ineffectiveness of surgery in about 1 in 3 cases.  Again, the examiner noted that despite surgical treatment, if the underlying causes of the carpal tunnel and/or ulnar nerve conditions continue to be present (as in the Veteran's case - increasing age, obesity and the male sex), then there remains a high likelihood of recurrence/progression of the symptoms and conditions despite the surgical treatment.  

The Board sincerely empathizes with the difficulties related by the Veteran.  However, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 are not satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The preponderance of the evidence is against to claims; consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for right carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a March 20, 2007 right carpal tunnel release and ulnar nerve transposition is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for left carpal tunnel syndrome with ulnar neuropathy as a result of participation in VA vocational rehabilitation and for additional disability due to VA surgical treatment, including a June 12, 2007 left carpal tunnel release and ulnar nerve transposition is denied.


REMAND

The Veteran was last provided VA examinations in connection with his service-connected low back and left ankle disorders in June 2015.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, while not pertinent here, with range of motion measurements of the opposite undamaged joint.  None of the VA examinations of record contain such information.

In addition, at the September 2014 Board hearing, the Veteran indicated that he had flare-ups from his low back and left ankle disorders.  However, the VA examination reports do not reflect his statements regarding his flare-ups.  Most recently, in September 2017, the Court found that an examination was inadequate because the examiner, although acknowledging that the veteran was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, the Court's holding in Correia and Sharp establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Therefore, new VA examinations are in order. 

Since the claim of entitlement to a TDIU is inextricably intertwined with these claims for increased ratings, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA medical treatment records, dated from January 2016, forward.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his low back and left ankle disorders.  The claims folder should be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was undertaken.   All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.

Consistent with the Court's holding in Correia, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine and both the left and right ankles.  If the examiner(s) is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

Functional loss during flare-ups and on repeated use: Consistent with the Court's holding in Sharp, the examiner(s) should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner(s) should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner(s) should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner(s) from the file and VA treatment records.  If the examiner(s) is/are not able to estimate additional loss of range of motion during flare-ups, the examiner(s) should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


